Citation Nr: 0935494	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a low 
back disorder as secondary to residuals of a gunshot wound of 
the right knee.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
left leg disorder as secondary to residuals of a gunshot 
wound of the right knee.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
arthritic changes of the lower extremities, hips, upper and 
lower back, neck, and shoulders, as secondary to residuals of 
a gunshot wound of the right knee.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound of the right knee with arterial 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1957 and from September 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a request for a videoconference hearing 
that was received by the VA in August 2009.  As such hearing 
has not yet been conducted, this matter should be REMANDED to 
schedule the Veteran for a videoconference hearing.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing per his request.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




